FJtkDlN
                                                               'ST COURT OF APPEALS
                                                                    HOUSTON, TEXAS

                                                                SEP 212015
                                                             CHRISTOPHER A. PRINE
                                                            CLERK


                          IN   THE


      FIRST    COURT      OF   APPEALS         -    TEXAS                            FILED IN
                                                                            1ST COURT OF APPEALS
              NO. 01-15-00413           - CV.                                     HOUSTON. TEXAS


                                                                              OCT 26 2015
                                                                           CHRISTOPHER A. PRINE
      JOHN HENRY BOYKIN,              Appellant,                        CLERK

                           VS.


     C.   TAUSS,    L.    RUZICKA,      F.         RANGEL;

   MEMBERS     OF   TEXAS      BOARD    OF         PAROLES,


IN THEIR INDIVIDUAL CAPACITIES, Appellees.




     "PETITION FOR APPELLATE                   REVIEW"




      FROM     THE 412TH        DISTRICT            COURT


             BRAZORIA      COUNTY,      TEXAS

               HON.      DENMAN,     JUDGE


              CAUSE      NO.    81239      -   I




                    SUBMITTED        BY,


   JOHN HENRY BOYKIN,            PRO SE APPELLANT

                Ramsey One Unit

                    1100 F.M. 655                                   ('--
                                                                           ::-}
             Rosharon,         Texas 77583
TABLE     OF   CONTENTS                                              PAGE    NUMBER


STATEMENT OF FACTS                                                              1.

STATEMENT OF PROCEDURAL            HISTORY                                      1.

ISSUES         PRESENTED FOR APPELLATE REVIEW                                   2.

ARGUMENT                                                                     2.-4.

CONCLUSION                                                                      4.

PRAYER                                                                          5.

CERTIFICATE OF SERVICE                                                          5.


                               INDEX    OF   AUTHORITIES



Texas Government Code §508.145(d)(1);                                        1.-5.

U.S. Constitution Amendments 8 and 14;                                       1^£4.


                                   LIST   OF   PARTIES



1. JOHN HENRY BOYKIN,          PRO SE Appellant;

     Ramsey One Unit; 1100 F.M. 655, Rosharon, TX. 77583.

2.   C.   TAUSS,   L.   RUZICKA,   F.   RANGEL;   MEMBERS   OF THE   TEXAS   BOARD

     OF PAROLES,        IN THEIR INDIVIDUAL CAPACITIES,        Appellees;.

     1212 N. Velasco, Suite 201; Angelton,               Texas 77515.




                               App&a* &J-*




                                          (ii.)
                             FIRST     COURT      OF   APPEALS       -   TEXAS


                                      NO.       01-15-00413-CV.


                                 PRO      SE    APPELLANT'S      BRIEF


      Now     into     Court     Comes,          JOHN HENRY BOYKIN,              PRO SE Appellant,


who     respectfully exercises his Statutory Right to seek Appellate

Review for the following reasons:

                                  STATEMENT OF THE               CASE


      Appellant        contends           the    Members        of       the TX Board of Paroles

continue        to     violate        his Constitutional Rights protected by the

U.S.        Const.     Amends.        -     8 & 14;       by refusing to release him from

prison via parole, pursuant to TX. Government Code §508.145(d)(1).

      Appellant avers he has satisfied all the requirements mandated

by TX. Government Code §508.145(d)(1); for his release on parole.

                             STATEMENT OF PROCEDURAL                 HISTORY


   On       April      16,     2015:        Appellant's         Civil       Suit Complaint     was

Dismissed          With      Prejudice          by the 412TH Judicial District Court,

Brazoria County,             TX.; Honorable Denman, Judge presiding.

   On       April      29,    2015: Appellant filed a timely Notice Of Appeal

and,    Affidavit Of Indigence with the 412 District Court; Brazoria

County,      TX.

   Finally,           Appellant           submits        this    Petition          For   Appellate

Review       contending         the       trial        court    abused       it's discretion by

dismissing           Appellant's          Civil        suit without reference to guiding

rules or principles.




                                                   (1.)
                       ISSUES       PRESENTED       FOR    APPELLATE      REVIEW


      Did     the     trial     court        abuse        it's     discretion by     dismissing

Appellant's           Civil     Suit        without        reference       to guiding rules or

principles?

                                              ARGUMENT



      Appellant        contends        he     has     a     State       Statutory Right to   be

released        from prison via parole.                    Texas Government Code §508.145

(d)(1) authorizes Appellant's release on parole.

      Because        the     trial     court        has     failed to correctly interpret

the     parole       laws      mandated        by the Government Code and the trial

court        arbitrarily        dismissed           Appellant's          Civil   Suit Complaint

without        any     reference to guiding rules or principles, Appellant

contends        the trial court abused it's discretion and respectfully

request appellate review to remedy this error.

                                     TEXAS    LEGISLATIVE         LAW



"Texas Government Code §508.145(d)(1) ;

Eligibility          For      Release On Parole: An inmate serving a sentence

for     an     offense        described        by    Section          3g(a)(1)(A)(C)(D)(E)(F)

(G)(H)(1)(J)           or     (K)     Article       42.12,       Code of Criminal Procedure

or    for an offense for which the judgment contains an affirmative

finding        under Section 3g(a)(2) of that article or for an offense

under        Section        20(A).03        Penal Code;          is not eligible for release

on parole until the inmates actual calendar time served - without

consideration          of     good      conduct           time    -     equals One-Half of the

sentence        or 30 calendar years, whichever is less but in no event


                                                (2.)
is     the     inmate        eligible           for release on parole in less than two

calendar years."

      Appellant avers his release on parole is governed by legislative

law,     because           Appellant           was        convicted       and sentenced as a (3g)

offender       on June       13,       2006.


                                   TEXAS       LEGISLATIVE         INTENT



      Appellant        contends           the        intent       of     this Texsas Legislation,

pursuant        to     Government              Code       §508.145(d)(1)           is   to award (3g)

offenders        with        a     release           on      parole        date,   because this law

expressively               denies        all     (3g)        offenders       the right to receive

good     conduct           time        credits        applied          to their subsequent parole

review process eligibility date.

      This     Legislative              Law     clearly          and     unambiguously authorizes

a     release     on        parole            date after a (3g) offender has                met   the

requirement           of serving One-Half of his prison sentence - without

the benefits of good conduct time credits being applied. Appellant's

sentence        started           on    November           17,    2004;    In compliance with TX.

Government        Code           §508.145(d)(1); Appellant has met his Statutory

Requirement for release on parole as of November 17,                                    2004.

      Because        the     Appellees           refuse          to obey this legislative law,

and     the     trial court has erroneously dismissed Appellant's Civil

Suit     seeking           redress        from        this       Cruel    and Unusual Punishment

that     has    continued              Appellant's           unlawful        prison     confinement,

Appellant       petitions              this Court Of Appeals for Appellate Review,

accordingly.



                                                      (3.)
                                               TRIAL   COURT'S       ERROR



      Appellant           respectfully                 contends         the trial court abused it's

discretion           by        not        following          the principles established by TX.

Government           Code           §508.145(d)(1);               and for failing to sustain the

merits        of     Appellant's                 Civil       Suit       Complaint     seeking monetary

damages           against           the        Appellees         in their Individual Capacities;

for        violating           Appellant's             Civil        Rights       protected by the U.S.

Const.       Amends.       -    8    &    14.


                                                   CONCLUSION



      Appellant           has        a     Statutrory            Right     to     be released on parole

pursuant to TX. Government Code §508.145(d)(1).

      Appellant avers his continued, unauthorized prison confinement

by the Appellees via their unreasonable actions and their reckless

indifference              to        this        legislative law is a violation of clearly

established           State              and     Federal Laws - TX.              Government Code (Id.)

and the U.S.          Const.,             Amends.      - 8   &    14.

      Appellant is seeking monetary damages in the amount of $100.00

PER        DAY,    STARTING               FROM    November 17, 2014; and continued until

the Appellees comply with the State Law and stop violating Appel

lant's Constitutional Rights (Id.).

      In     concluding,                 Appellant       contends          the     trial   court abused

it's        discretion              by     dismissing his Civil Suit Complaint without

any reference to guiding rules or principles.




                                                         (4.)
                                                  PRAYER



      Appellant          PRAYS        this Court Of Appeals will reverse the trial

court's          ruling        in     Cause    No.     81239-1        and award Appellant the

monetary          damages he is seeking - $100.00 per day until Appellees

comply          with     TX.        Government       Code §508.145(d)(1); Starting from

November         17,   2014.




                                                                Respectfully Submitted by,




                                                            t                           kc/l/J
                                                                JOHN HENRY BOYKIN,! PRO SE -
                                                                APPELLANT;
                                                                Ramsey One Unit;       1100 F.M.655
                                                                Rosharon,    TX.    77583


                                      CERTIFICATE      OF       SERVICE



      I,    JOHN       HENRY         BOYKIN,     Pro       Se     Appellant;       certifys that an

EXACT       (    copy      )        of this Appellate Brief has been served on. the

Appellees          via    U.S. Postal Services, Postage Pre-Paid and mailed

to:        C.    TAUSS,        L.      RUZICKA,      and    F.    RANGEL;    1212 Velaseo,       suite

201; Angelton, Texas 77515. Mailed on ^2ef0ge*n}&                                                 11305




                                           CAUSE NO. 81239-1                        *P«16 2015
JOHN H. BOYKIN                                     8     IN THE DISTRICPCQUKT °j* Br**o%?^-

VS.
                                                   §     BRAZORIA COUNTY, TEXAS
                                                   §
L. RUZICKA, ET AL                                  §     412™ JUDICIAL DISTRICT


                                      ORDER OF DISMISSAL

                             4£_
       On   this      lit?         day of    fitfCA                            , 20 /&Z . »t is
ORDERED that the above, entitled and numbered cause be, and the same hereby is DISMISSED
AS FRIVOLOUS for the reason(s) that Government Code 508.145 (d) (1) is not mandatory and
the alleged claims have no arguable basis in law or in fact.
       The Court further finds that on January 14, 2011, The Court dismissed a case filed by
Plaintiff as frivolous, pursuant to Sec. 14.007 CPRC. Plaintiff, JOHN H. BOYKIN, is
ORDERED to pay the Court Costs and fees in accordance with the Order to Withdraw Funds
attached herein as Exhibit A.
                                     vtf
       SIGNED this the.       S        day of




                                                 W. EDWIN DENMAN
                                                 Judge, 412th District Court
                                                 Brazoria County, Texas


                              E&tfLBZT' -                  A


                                                                                         f&O? //*e>M<
       5-fyk ' <3°ifi yfa /& }£y»c&C^&£" po^tr7-*-f *^*t




 :'"7fa Mca**' CUtd s£-ef /J^T prwc&L a^ &?/*$ £&**•&'.,


&rtkes -/& y^ d&uf ofi {trfybf&Tf ^^ t%0/iLe776&e> /2jej?tJ^C* /&h^ Se*?£~^73f7772-
 7/00 p/h 6p$sr
K^Am^f'7&